Title: John Adams to Charles Adams, 28 October 1798
From: Adams, John
To: Adams, Charles


          
            Dear Charles
            Quincy Oct 28th 1798
          
          I received last night your favor of the 19th The letters from Mr Desdoity & Mr R B Forbes I shall inclose to the Secretary of State, the first to be determined according to law and usage and the last to be considered in its season.
          The scene of which you have been witness in the city must have been very solemn. I never could bear a city life in the summer, in the best seasons. Such an one as you have lived through would have finished me. I could not advise you to repeat another time so hazardous an experriment.
          I am suspicious that the great intercourse with the West Indies has had a share in producing this calamity in so many of our cities. Relaxations of police & accumulations of putrefaction with the increase of population may account for much but I guess not all. Have not large quantities of cottons and other things been imported which are capable of conveying this plague. We are all well but your Mother, who we hope is better, but still very feeble. Yours I rejoice to hear are all well.
          I am Your affectionate
          
            J. Adams
          
         